Citation Nr: 1313094	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	James R. Le Mieux, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1985. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Veteran was afforded a videoconference hearing before Jonathan B. Kramer, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not have a low back disability was that was caused by his service.  


CONCLUSION OF LAW

A low back disability was not caused by the Veteran's service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Service Connection

The Veteran asserts that he is entitled to service connection for a low back disability.  He has testified that he injured his low back while jumping off of a tower during parachute training at or near a navy base at Subic Bay, and that during treatment, he was told he had injured a spinal disc.  In his claim (VA Form 21-526), received in January 2009, he stated that he had a low back problem that began in August 1985, with treatment at the hospital at Clark Air Force Base.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. § 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

The Veteran's service treatment reports include "dental patient medical histories" (AF Form 696s), dated in April 1981, February 1982, March 1982, March 1983, and March 1984, which show that in each report (except for the February 1982 report, which was left blank), the Veteran stated that his impression of his present health was either "very good," or "good."  A March 1984 report shows that the Veteran underwent a rhinoplasty; the report notes an "unremarkable" past medical history.  A separation examination report is not of record.  

As for the post-service treatment reports, they consist of VA reports, dated between 2005 and 2008 (a July 2008 private treatment report is also of record, which does not contain any relevant findings or diagnoses).  This evidence includes an X-ray report for the lumbosacral spine, dated in November 2005, which notes a history of a bulging disc diagnosed by a private health care provider after an MRI (magnetic resonance imaging study) in the "early 1990s," with back pain noted "to go back about 20 years."  Current findings showed degenerative changes with osteophyte formation, and narrowing of the disc space at L5-S1.  The impression was osteoarthritis.  An August 2006 MRI for the lumbar spine contains an impression noting multilevel degenerative bone and disc findings with foraminal narrowing.
A December 2007 report shows that the Veteran stated that he had been in a motor vehicle accident (MVA) and sustained a loss of consciousness; in January 2008 he complained of back pain since his MVA.  VA progress notes contain "problem lists" which note "displacement of lumbar intervertebral disc without myelopathy," chronic low back pain, and osteoarthritis.  An April 2008 report shows that the Veteran reported a 20-year history of low back and left leg pain.  

The Board finds that the Veteran is not a credible historian.  The Veteran has asserted that he injured his lower back during service, and that he was hospitalized for this injury and told that he had injured a disc.  In his claim (VA Form 21-526), received in January 2009, he stated that he had a low back problem that began in August 1985, with treatment at the hospital at Clark Air Force Base.  He further indicated that he received a separation examination at Keesler Air Force Base in June 1989.  See Section II, item 10a; see also Section III, item 14d (in which he indicated that he had active duty service until June 1989, and that he left service at Keesler Air Force Base).  However, the Veteran is shown to have been discharged in March 1985, four years earlier.  His service treatment reports do not show any treatment for a low back disorder, and in each of his "dental patient medical histories" (AF Form 696s), dated in between March 1982 and March 1984, he stated that his impression of his present health was either "very good," or "good."  While a separation examination report is not of record, the STRs otherwise appear complete; there are multiple entries from different dates and places throughout the term of service describing medical care for varying ailments.  In addition, during his hearing, he testified that he began receiving mental health treatment in about 1990, however, the claims file does not show such treatment, nor has the Veteran ever identified any such treatment, to include as a response to the January 2008 VCAA notice.  Reports from the Social Security Administration (SSA) show that the Veteran indicated that he was disabled due to acquired psychiatric disorders, and intervertebral disc syndrome, and that he asserted that the onset date of his disability was in July 2003.  This is evidence which tends to contradict his assertions, and which shows that his assertions have been inconsistent.  The Board further notes that the Veteran did not file his claim until January 2009, about 24 years after separation from service, and that the earliest post-service medical evidence of a low back disorder is dated in 2005, which is about 20 years after separation from service.  This lengthy period tends to indicate that he is not credible.  See e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  The VA progress notes show that the Veteran has reported a long history of audio hallucinations, and they contain several problem lists noting a psychosis.  See e.g., reports, dated in January, March, and June of 2008; see also July 2008 report from Dr. E.S. (noting acquired psychiatric disorders that include psychosis).  This is evidence that his perception, memory and judgment are not reliable.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board further finds that the claim must be denied.  The Veteran is not shown to have been treated for complaints of a low back disorder during service, nor is he shown to have been diagnosed with a low back disorder during service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The earliest medical evidence indicating the presence of a low back disorder is dated in 2005, about 20 years after the 1987 injury.  The Veteran has been found not to be credible, and this lengthy period weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no competent opinion to show a nexus between a low back disorder and the Veteran's service, nor is there any competent evidence to show that arthritis of the low back was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The issue on appeal is based on the contention that the Veteran has a low back disorder due to service.  Normally his statements would be competent evidence to show that he experienced the claimed symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has been found not to be credible.  In addition, he does not have the requisite skills, knowledge, or training, to be competent to state whether his symptoms were sufficient for a diagnosis of a low back disorder, or whether a low back disorder is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (arthritis and intervertebral disc syndrome of the lumbar spine), they are outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment records have been discussed.  His post-service medical records do not show any relevant evidence prior to 2005, which is about 20 years after service.  There is no competent opinion of record to support the claim, and no competent evidence to show that service connection for arthritis is warranted on a presumptive basis.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed disability that is related to service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

II.  The Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in January 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records, and SSA records.  In this regard, at his hearing, the Veteran asserted that he had heard that some of his service records may have been burnt up, or "been under flight medicine records."  However, no alternative source or unit was otherwise identified, the Veteran's service treatment reports have been obtained, and during the Veteran's hearing, his representative conceded that there were no service treatment reports showing a back injury.  Therefore, there is no basis for further development.  See 38 C.F.R. § 3.159(d); Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In summary, it appears that all known and available service and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file. 

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or findings of a low back disorder, providing evidence against the claim.  Therefore, the second McLendon criterion is not satisfied. 

With regard to the third McLendon criterion, the earliest medical evidence of a low back disorder is dated no earlier than 2005.  There is no competent evidence to show that a low back disorder is related to service, which ended in 1985. 

Therefore, an examination and an etiological opinion need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Other than as discussed above, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

As noted above, the Veteran was provided with a vidoeconference hearing before the undersigned Veterans Law Judge in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  Specific testimony was elicited regarding the circumstances of the Veteran's claimed inservice low back injury, and the Veteran was informed that it would help his claim to submit competent evidence of a nexus between a low back injury and his service.  During his hearing, it was agreed that the record would be held open for 60 days to allow the Veteran time to submit additional medical evidence, to include nexus evidence linking a low back disorder to service.  However, there is no record to show that any additional medical evidence was ever received.  As such, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claim does not cause any prejudice to the Veteran.


ORDER

Service connection for a low back disability is denied.  


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, that was caused by his service.  During his hearing, held in February 2012, it was asserted that the following events occurred during service in the Philippines: the Philippines were under martial law, and during this time, the Veteran, who was a medic, had to travel with a high priest to areas that were blacked out on Luzon.  His duties required him to see "a lot of blood and guts," and do autopsies.  There were militants in some of the areas he went to, and he was frequently shot at.  In early 1985, the Veteran's house was broken into and he was held hostage.  He sustained a head injury.  The police entered his home and shot one of the men in front of the Veteran.  Shortly thereafter, military police took the Veteran out of his home and he was flown to Hawaii, and then to Biloxi, Mississippi.  

In July 2008, the RO denied the claim, which it characterized as a claim for "an anxiety disorder."  However, the U.S. Court of Appeals for Veterans Claims
("Court") has held that claims for psychiatric conditions should not be limited only to only one diagnosis, rather, they must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In this case, the Veteran has presented testimony in which he asserted that during service he witnessed a number of stressors, to include sustaining head trauma during a home invasion.  It therefore appears that the Veteran is claiming that he has PTSD, in whole or in part, due to one or more assaults during service.  The Veteran's representative also appears to argue that the Veteran has PTSD and that he should be considered to have participated in combat.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  

The post-service medical records show that the Veteran has been diagnosed with several acquired psychiatric disorders, to include PTSD.  The Veteran's representative has asserted that the Veteran has PTSD due to his service.  Under the circumstances, the Board has determined that the issue of service connection for PTSD has been raised, and that the issue on appeal must be framed broadly, and recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  Clemons. 

This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered the development required for, and evidence as to, PTSD.  See 38 C.F.R. § 20.903(b) (2012) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also 38 C.F.R. § 3.304(f) (2012); McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

In this regard, applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified. 

It does not currently appear that the liberalizing changes are applicable in this case, as this case involves noncombat stressors.  Nevertheless, the Veteran has not been advised of the new (or any) version of 38 C.F.R. § 3.304(f).  On remand, to ensure complete compliance with due process requirements, the Veteran should be notified of the new version of 38 C.F.R. § 3.304(f), followed by readjudication of the claim. 

As a final matter, the Board notes that participation in combat is not currently shown.  See 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99, 65 Fed. Reg. 6256  -6258 (2000); VA Adjudication Procedure Manual, M21-1MR, Part III.iv.4.H.29.b, c.  His alleged service stressors must therefore be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); see also M21-1MR, Part III.iv.4.H.29.a, i. In this case, no claimed stressor has currently been verified.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service personnel file. 

2.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD"; notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010). 

3.  Following completion of the development discussed in the first two paragraphs of this remand: 

a) make a credibility determination, followed by 

b) a determination as to whether sufficient details have been provided to warrant an attempt to verify any claimed stressor. 

4.  If it is determined that sufficient details have been provided so as to warrant an attempt to verify ay of the claimed stressors, attempt to verify the in-service stressor(s).  Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor(s).  Provide the JSRRC with a description of the Veteran's claimed stressor(s), and with copies of the Veteran's personnel records showing service dates, duties, and units of assignment. 

5.  If it is determined that sufficient details have not been provided to warrant an attempt to verify any of the claimed stressors, make a formal finding to the effect that an attempt at documentation is not warranted due to a lack of sufficient information. 

6.  After conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


